Case 2:18-cr-00062-JDL Document 73 Filed 11/16/18 Page 1 of 17   PageID #: 143
Case 2:18-cr-00062-JDL Document 73 Filed 11/16/18 Page 2 of 17   PageID #: 144
Case 2:18-cr-00062-JDL Document 73 Filed 11/16/18 Page 3 of 17   PageID #: 145
Case 2:18-cr-00062-JDL Document 73 Filed 11/16/18 Page 4 of 17   PageID #: 146
Case 2:18-cr-00062-JDL Document 73 Filed 11/16/18 Page 5 of 17   PageID #: 147
Case 2:18-cr-00062-JDL Document 73 Filed 11/16/18 Page 6 of 17   PageID #: 148
Case 2:18-cr-00062-JDL Document 73 Filed 11/16/18 Page 7 of 17   PageID #: 149
Case 2:18-cr-00062-JDL Document 73 Filed 11/16/18 Page 8 of 17   PageID #: 150
Case 2:18-cr-00062-JDL Document 73 Filed 11/16/18 Page 9 of 17   PageID #: 151
Case 2:18-cr-00062-JDL Document 73 Filed 11/16/18 Page 10 of 17   PageID #: 152
Case 2:18-cr-00062-JDL Document 73 Filed 11/16/18 Page 11 of 17   PageID #: 153
Case 2:18-cr-00062-JDL Document 73 Filed 11/16/18 Page 12 of 17   PageID #: 154
Case 2:18-cr-00062-JDL Document 73 Filed 11/16/18 Page 13 of 17   PageID #: 155
Case 2:18-cr-00062-JDL Document 73 Filed 11/16/18 Page 14 of 17   PageID #: 156
Case 2:18-cr-00062-JDL Document 73 Filed 11/16/18 Page 15 of 17   PageID #: 157
Case 2:18-cr-00062-JDL Document 73 Filed 11/16/18 Page 16 of 17   PageID #: 158
Case 2:18-cr-00062-JDL Document 73 Filed 11/16/18 Page 17 of 17   PageID #: 159




                                   Signature redacted. Original on file.
